UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q /A (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 333-146316 KRAIG BIOCRAFT LABORATORIES, INC. (Exact name of registrant as specified in its charter) Wyoming 83-0459707 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 120 N. Washington Square, Suite 805, Lansing, Michigan 48933 (Address of principal executive offices) (Zip Code) (517) 336-0807 (Registrant's telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ There were 621,107,783shares of the registrant’s common stock, no par value, outstanding as of August 16, 2013. TABLE OF CONTENTS Page PART I - Financial Information Item 1. Financial Statements. F-1 Condensed Balance Sheets as of June 30, 2013 (Unaudited) and December 31, 2012 (Restated) F-2 Condensed Statements of Operations for the three and six months ended June 30, 2013 and 2012 (Unaudited) and for the period from April 25, 2006 (Inception) to June 30, 2013 (Restated) (Unaudited) F-3 Condensed Statement of Changes in Stockholders’ Deficit for the period from April 25, 2006 (Inception) to June 30, 2013 (Restated) (Unaudited) F-4 Consolidated Statements of Cash Flows for the six months ended June 30, 2013 and 2012 (Unaudited) and for the period from April 25, 2006 (Inception) to June 30, 2013 (Restated) (Unaudited) F-5 Notes to Condensed Financial Statements (Restated) (Unaudited) F-6 - F-27 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 3 Item 4. Controls and Procedures 5 PART II - Other Information Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 7 Item 5. Other Information 7 Item 6. Exhibits. 7 Signatures 8 Exhibits/Certifications 2 Back to Table of Contents Explanatory Note As previously reported in the current report on Form 8-K filed by Kraig Biocraft Laboratories, Inc., aWyoming corporation (the “Company”) with the SEC on November 7, 2013, on November 6, 2013, the Board of Directors of the Company, concluded, based on the recommendation of management, that issuance of certain warrants to purchase 10,000,000 shares of common stock (the “Warrants”) to a consultant valued at $400,000 using the Black-Scholes option pricing model had not been accounted for in the financial statements of the Company for the fiscal year ended December 31, 2012, which financial statements should therefore be restated to correct this error. Consequently, the condensed financial statements of the Company for the fiscal quarters ended March 31, 2013 and June 30, 2013 included in the Company’s quarterly reports on Form 10-Q filed with the Commission on May 15, 2013 and August 19, 2013, respectively, contained the same error. The Company is filing this Amendment No. 1 to Quarterly Report on Form 10-Q/A (the "Amended Filing") to our Quarterly Report on Form 10-Q for the quarter ended June 30, 2013, originally filed with the Securities and Exchange Commission (the "SEC") on August 19, 2013 (the "Original Filing"), to include its restated financial statements for the fiscal quarter ended June 30, 2013. Except as described above, no other changes have been made to the Original Filing and have not been included in this Amended Filing. In addition, as required by Rule 12b-15 under the Securities Exchange Act of 1934, new certifications by our Principal Executive Officer, and Principal Financial Officer and Principal Accounting Officer are filed as Exhibits 31.1 and 32.1. This Amended Filing does not reflect events that occurred after the Original Filing or modify or update those disclosures affected by subsequent events. This Amended Filing should be read in conjunction with the Original Filing and the Company's other filings made with the SEC subsequent to the filing of the Original Filing. PART 1 -FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Kraig Biocraft Laboratories, Inc. (A DEVELOPMENT STAGE COMPANY) CONTENTS PAGE F-2 CONDENSED BALANCE SHEETS AS OF JUNE 30, 2013 (UNAUDITED) AND DECEMBER 31, 2012 (RESTATED). PAGE F-3 CONDENSED STATEMENTS OF OPERATIONS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2, 2006 (INCEPTION) TO JUNE 30, 2013 (RESTATED) (UNAUDITED). PAGES F-4 CONDENSED STATEMENT OF CHANGES IN STOCKHOLDERS’ DEFICIT FOR THE PERIOD FROM APRIL 25, 2006 (INCEPTION) TO JUNE 30, 2013 (RESTATED)(UNAUDITED). PAGE F-5 CONDENSED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 30, 2, 2006 (INCEPTION) TO JUNE 30, 2013 ((RESTATED) (UNAUDITED). PAGES F-6-F-27 NOTES TO CONDENSED FINANCIAL STATEMENTS (RESTATED) (UANUDITED). F-1 Back to Table of Contents Kraig Biocraft Laboratories, Inc. (A Development Stage Company) Condensed Balance Sheets ASSETS June 30, 2013 December 31, 2012 (Unaudited) (Restated) Current Assets Cash $ 123,751 $ 53,782 Prepaid expenses 1,577 2,270 Loan receivable - 6,000 Interest receivable - 192 Total Current Assets 125,328 62,244 Property and Equipment, net 13,739 16,508 Total Assets $ 139,067 $ 78,752 LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Accounts payable and accrued expenses $ 468,195 $ 329,226 Current portion of loan payable 4,102 4,377 Royalty agreement payable - related party 66,000 66,000 Accrued expenses- related party 930,483 804,187 Loan payable - related party 150,000 - Total Current Liabilities 1,618,780 1,203,790 Long Term Liabilities Convertible note payable - net of debt discount 5,000 5,000 Loan payable, net of current portion 2,951 4,378 Total Liabilities 1,626,731 1,213,168 Commitments and Contingencies Stockholders' Deficit Preferred stock, no par value; unlimited shares authorized, none issuedand outstanding - - Common stock Class A,no par value; unlimited shares authorized, 607,729,515 and 603,269,838 shares issued and outstanding, respectively 6,585,920 6,360,920 Common stock Class B,no par value; unlimited shares authorized, no shares issued and outstanding - - Common Stock Issuable, 1,122,311 and 1,122,311 shares, respectively 22,000 22,000 Additional paid-in capital 1,320,337 1,320,337 Deficit accumulated during the development stage (9,415,921 ) (8,837,673 ) . Total Stockholders' Deficit (1,487,664 ) (1,134,416 ) Total Liabilities and Stockholders' Deficit $ 139,067 $ 78,752 F-2 Back to Table of Contents Kraig Biocraft Laboratories, Inc. (A Development Stage Company) Condensed Statements of Operations (Unaudited) For the Three Months Ended For the Six Months Ended For the Period from April 25, 2006 (Inception) to June 30, 2013 June 30, 2012 June 30, 2013 June 30, 2012 June 30, 2013 (Restated) Revenue $ - $ - $ - $ - $ - Operating Expenses General and Administrative 33,330 230,176 60,827 275,969 2,000,326 Public Relations - 619,890 Amortization of Debt Discount - 120,000 Professional Fees 28,605 11,651 45,472 33,248 380,547 Officer's Salary 58,899 50,000 117,888 105,650 1,721,402 Contract Settlement - 107,143 Research and Development 164,765 210,000 320,050 210,000 1,622,059 Total Operating Expenses 285,599 501,827 544,237 624,867 6,571,367 Loss from Operations (285,599 ) (501,827 ) (544,237 ) (624,867 ) (6,571,367 ) Other Income/(Expenses) Other income - 3,000 - 3,000 7,881 Interest income - 55 47 100 239 Change in fair value of embedded derivative liability - (2,790,185 ) Change in fair value of embedded derivative liability-related party - 119,485 Interest expense (17,436 ) (15,036 ) (34,061 ) (30,073 ) (181,974 ) Total Other Income/(Expenses) (17,436 ) (11,981 ) (34,014 ) (26,973 ) (2,844,554 ) Net (Income) Loss before Provision for Income Taxes (303,035 ) (513,808 ) (578,251 ) (651,840 ) (9,415,921 ) Provision for IncomeTaxes - Net Income (Loss) $ (303,035 ) $ (513,808 ) $ (578,251 ) $ (651,840 ) $ (9,415,921 ) Net Income (Loss) Per Share- Basic and Diluted $ (0.00 ) $ (0.00 ) $ (0.00 ) $ (0.00 ) Weighted average number of shares outstanding during the period - Basic and Diluted 607,591,936 591,010,940 606,208,262 590,839,237 F-3 Back to Table of Contents Kraig Biocraft Laboratories, Inc. (A Development Stage Company) Condensed Statement of Changes in Stockholders Deficit For the period from April 25, 2006 (inception) to June 30, 2013 (Unaudited) Common Stock - Class A Shares Deficit Preferred Stock Common Stock - Class A Common Stock - Class B To be issued Deferred Accumulated during Shares Par Shares Par Shares Par Shares Par APIC Compensation Development Stage Total Balance, April 25, 2006 - $ - - $ - - $ - - $ - $ - - $ - $ - Stock issued to founder - - 332,292,000 180 - 180 Stock issued for services ($.01/share) - - 17,500,000 140,000 - 140,000 Stock issued for services ($.01/share) - - 700,000 5,600 - 5,600 Stock contributed by shareholder - - (11,666,500 ) - Stock issued for cash ($.05/share) - - 4,000 200 - 200 Stock issued for cash ($.05/share) - - 4,000 200 - 200 Fair value of warrants issued - 126,435 - - 126,435 Net Loss - (530,321 ) (530,321 ) Balance, December 31, 2006 - - 338,833,500 146,180 - 126,435 - (530,321 ) (257,706 ) Stock issued for cash ($.01/share) - - 1,750,000 15,000 - 15,000 Stock issued for cash ($.01/share) - - 12,000,000 103,000 - 103,000 Stock issued for cash ($.0003/share) - - 9,000,000 3,000 - 3,000 Stock issued for cash ($.01/share) - - 1,875,000 15,000 - 15,000 Stock issued for cash ($.01/share) - - 1,875,000 15,000 - 15,000 - Stock issued for services ($.01/share) - - 2,000,000 16,000 - 16,000 Stock issued for cash ($.01/share) - - 13,125,000 105,000 - 105,000 Stock issued for cash ($.003/share) - - 80,495,000 241,485 - 241,485 Stock issued for cash ($.003/share) - - 200,000 600 - 600 Stock issued for cash ($.003/share) - - 8,300,000 24,900 - 24,900 Stock issued for cash ($.003/share) - - 25,000 75 - 75 Stock issued for cash ($.003/share) - - 120,000 360 - 360 Stock issued for cash ($.003/share) - - 1,025,000 3,075 - 3,075 Stock issued in connection to cash offering - - 28,125,000 84,375 - (84,375 ) - - - Stock issued for services ($.01/share) - - 600,000 6,000 - 6,000 Net loss, for the year ended December 31, 2007 - (472,986 ) (472,986 ) Balance, December 31, 2007 - - 499,348,500 779,050 - 42,060 - (1,003,307 ) (182,197 ) Stock issuable for services ($.01/share) - 400,000 4,000 - - - 4,000 Net loss, for the year ended December 31, 2008 - (1,721,156 ) (1,721,156 ) Balance, December 31, 2008 - - 499,348,500 779,050 - - 400,000 4,000 42,060 - (2,724,463 ) (1,899,353 ) Stock issued for cash ($.01/share) - - 2,500,000 25,000 - 25,000 Stock issued for cash ($.008/share) - - 366,599 3,000 - 3,000 Stock issued for services - - 280,000 14,000 - - 722,311 18,000 - - - 32,000 Stock issued for services - 10,000,000 200,000 - (103,333 ) - 96,667 Net loss for the year ended December 31, 2009 - (1,432,091 ) (1,432,091 ) Balance, December 31, 2009 - - 502,495,099 821,050 - - 11,122,311 222,000 42,060 (103,333 ) (4,156,554 ) (3,174,777 ) Stock issued for services ($.01/share) - - 540,000 5,400 - (5,000 ) - 400 Stock issued for services ($.02/share) - - 17,885,915 334,000 - 334,000 Stock issued for services ($.08/share) - - 387,500 31,000 - 31,000 Stock issued for services ($.15/share) - - 200,000 30,000 - 30,000 Stock issued for services ($.05/share) - - 280,000 14,000 - 14,000 Warrants issued for services - 168,000 (168,000 ) - - Stock issued in connection with convertible note conversion - - 5,694,451 100,000 - 100,000 Stock issued in connection with convertible note conversion - - 854,169 15,000 - 15,000 Stock issued for cash ($.02/share) - - 10,000,000 200,000 - - (10,000,000 ) (200,000 ) - Stock issued for cash ($.01/share) - - 4,000,000 28,632 - 28,632 Stock issued for cash ($.02/share) - - 3,667,316 70,000 - 70,000 Stock issued for cash ($.08/share) - - 1,179,245 100,000 - 100,000 Stock issued for cash ($.06/share) - - 1,157,407 75,000 - 75,000 Exercise of 6,000,000 warrants in exchange for stock - - 5,177,801 10,000 - 677,908 - - 687,908 Deferred compensation realized - 250,333 - 250,333 Forgiveness of accrued payable to related party - 499,412 499,412 Forgiveness of derivative liability to related party - 2,102,795 2,102,795 Net loss for the year ended December 31, 2010 - (1,782,888 ) (1,782,888 ) Balance, December 31, 2010 - - 553,518,903 1,834,082 - - 1,122,311 22,000 3,490,175 (26,000 ) (5,939,442 ) (619,185 ) Stock issued for cash ($.06/share) - - 1,470,588 100,000 - 100,000 Stock issued for cash ($.05/share) - - 2,083,333 100,000 - 100,000 Stock issued for services ($.07/share) - - 1,000,000 70,000 - 70,000 Stock issued for services ($.07/share) - - 1,029,412 70,000 - 70,000 Stock issued for cash ($.07/share) - - 1,420,455 100,000 - 100,000 Stock issued for cash ($0.07/share) - - 1,372,119 100,000 - 100,000 Stock issued for cash ($0.08/share) - - 1,314,406 100,000 - 100,000 Stock issued for cash ($0.06/share) - - 1,543,210 100,000 - 100,000 Stock issued for license ($0.11/share) - - 2,200,000 242,000 - 242,000 Exercise of 20,000,000 warrants in exchange for stock - - 19,767,985 2,569,838 - (2,569,838 ) - - - Deferred compensation realized - 26,000 - 26,000 Net loss for the year ended December 31, 2011 - (1,295,310 ) (1,295,310 ) Balance, December 31, 2011 - - 586,720,411 5,385,920 - - 1,122,311 22,000 920,337 - (7,234,752 ) (906,495 ) Stock issued for cash ($0.06/share) - - 1,562,500 100,000 - 100,000 Stock issued for cash ($0.04/share) - - 2,403,846 100,000 - 100,000 Stock issued for cash ($0.05/share) - - 1,923,077 100,000 - 100,000 Stock issued for cash ($0.04/share) - - 2,155,172 100,000 - 100,000 Stock issued for cash ($0.02/share) - - 1,004,832 25,000 - 25,000 Shares issued for services ($0.10/share) - - 3,000,000 300,000 - 300,000 Shares issued for services ($0.06/share) - - 300,000 18,000 - 18,000 Shares issued for services ($0.06/share) - - 1,600,000 96,000 - 96,000 Shares issued for services ($0.06/share) - - 1,600,000 96,000 - 96,000 Shares issued for services ($0.04/Share) - - 1,000,000 40,000 - 40,000 Warrants issued for services - 400,000 - - 400,000 Net loss for the year ended December 31, 2012 - (1,602,921 ) (1,602,921 ) Balance, December 31, 2012 (Restated) - - 603,269,838 6,360,920 - - 1,122,311 22,000 1,320,337 - (8,837,673 ) (1,134,416 ) Make up shares issued for the transaction entred during the December 31, 2012 year end 845,800 - Stock issued for cash ($0.05/share) - - 961,538 50,000 - 50,000 Stock issued for cash ($0.05/share) - - 945,537 50,000 - 50,000 Stock issued for cash ($0.06/share) - - 822,368 50,000 - 50,000 Stock issued for cash ($0.08/share) - - 884,434 75,000 - 75,000 Net loss for the six months ended June 30, 2013 - (578,251 ) (578,251 ) Balance, June 30, 2013 - $ - 607,729,515 $ 6,585,920 - $ - 1,122,311 $ 22,000 $ 1,320,337 $ - $ (9,415,924 ) $ (1,487,667 ) F-4 Back to Table of Contents Kraig Biocraft Laboratories, Inc. (A Development Stage Company) Condensed Statements of Cash Flows (Unaudited) For the Six Months Ended June 30, For the Period from April 25, 2006 (Inception) to 2013 2012 June 30, 2013 (Restated) Cash Flows From Operating Activities: Net Loss $ (578,251 ) $ (651,840 ) $ (9,415,921 ) Adjustments to reconcile net loss to net cash used in operations Depreciation expense 2,769 2,776 14,175 Stock issuable for services - - 22,000 Change in Fair Value of Derivative Liability - - 2,790,703 Stock issued for services - 510,000 1,458,180 Warrants issued to employees - - 126,435 Warrants issued to consultants - - 568,000 Deferred compensation realized - - 200,000 Changes in operating assets and liabilities: (Increase)Decrease in prepaid expenses 693 (4,000 ) (1,577 ) Increase in accrued expenses and other payables - related party 126,287 70,652 1,495,838 Increase in accounts payable 139,026 (266,828 ) 468,252 Net Cash Used In Operating Activities (309,476 ) (339,240 ) (2,273,915 ) Cash Flows From Investing Activities: Loan receivable - - (6,000 ) Write off of note receivable 6,000 - 6,000 Interest receivable (46 ) (100 ) (238 ) Write off of interest receivable 192 - 238 Purchase of Fixed Assets and Domain Name - - (27,914 ) Net Cash Used In Investing Activities 6,146 (100 ) (27,914 ) Cash Flows From Financing Activities: Proceeds from Notes Payable - Stockholder 150,000 - 150,000 Proceeds from issuance of convertible note - - 120,000 Loan payable (1,701 ) (2,184 ) 7,053 Proceeds from issuance of common stock 225,000 400,000 2,148,527 Net Cash Provided by Financing Activities 373,299 397,816 2,425,580 Net Increase (Decrease) in Cash 69,969 58,476 123,751 Cash at Beginning of Period 53,782 195,409 - Cash at End of Period $ 123,751 $ 253,885 $ 123,751 Supplemental disclosure of cash flow information: Cash paid for interest $ - $ - $ - Cash paid for taxes $ - $ - $ - Supplemental disclosure of non-cash investing and financing activities: Shares issued in connection with cashless warrants exercise $ - $ - $ 2,569,838 Shares issued in connection with convertible note payable $ - $ - $ 115,000 Beneficial conversion feature on convertible notes and related debt discount $ - $ - $ 120,000 F-5 Back to Table of Contents KRAIG BIOCRAFT LABORATORIES, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO CONDENSED FINANCIAL STATEMENTS AS OF JUNE 30, 2013 (UNAUDITED) NOTE 1 SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES AND ORGANIZATION (A) Basis of Presentation The accompanying unaudited condensed financial statements have been prepared in accordance with accounting principles generally accepted in The United States of America and the rules and regulations of the Securities and Exchange Commission for interim financial information.Accordingly, they do not include all the information necessary for a comprehensive presentation of financial position and results of operations. It is management's opinion, however that all material adjustments (consisting of normal recurring adjustments) have been made which are necessary for a fair financial statements presentation.The results for the interim period are not necessarily indicative of the results to be expected for the year. Activities during the development stage include developing the business plan and raising capital. (B) Use of Estimates In preparing financial statements in conformity with generally accepted accounting principles, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and revenues and expenses during the reported period.Actual results could differ from those estimates. (C) Cash For purposes of the cash flow statements, the Company considers all highly liquid investments with original maturities of three months or less at the time of purchase to be cash equivalents. (D) Loss Per Share Basic and diluted net loss per common share is computed based upon the weighted average common shares outstanding as defined by FASB Accounting Standards Codification No. 260,“Earnings per Share.”As of June 30, 2013 and 2012, warrants were not included in the computation of income/ (loss) per share because their inclusion is anti-dilutive. F-6 Back to Table of Contents BIOCRAFT LABORATORIES, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO CONDENSED FINANCIAL STATEMENTS AS OF JUNE 30, 2013 (UNAUDITED) The computation of basic and diluted loss per share at June 30, 2013 and December 31, 2012 excludes the common stock equivalents of the following potentially dilutive securities because their inclusion would be anti-dilutive: June 30, 2013 December 31, 2012 Stock Warrants (Exercise price - $0.001/share) 10,000,000 10,000,000 (E) Research and Development Costs The Company expenses all research and development costs as incurred for which there is no alternative future use. These costs also include the expensing of employee compensation and employee stock based compensation. (F) Income Taxes The Company accounts for income taxes under FASB Codification Topic 740-10-25 (“ASC 740-10-25”).Under ASC 740-10-25, deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases.Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled.Under ASC 740-10-25, the effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. Effective January 1, 2009, the Company adopted guidance regarding accounting for uncertainty in income taxes. This guidance clarifies the accounting for income taxes by prescribing the minimum recognition threshold an income tax position is required to meet before being recognized in the financial statements and applies to all federal or state income tax positions. Each income tax position is assessed using a two step process. A determination is first made as to whether it is more likely than not that the income tax position will be sustained, based upon technical merits, upon examination by the taxing authorities. If the income tax position is expected to meet the more likely than not criteria, the benefit recorded in the financial statements equals the largest amount that is greater than 50% likely to be realized upon its ultimate settlement.As of December 31, 2012 and 2011 there were no amounts that had been accrued in respect to uncertain tax positions. None of the Company’s federal or state income tax returns is currently under examination by the Internal Revenue Service (“IRS”) or state authorities.However, fiscal years 2009 and later remain subject to examination by the IRS and respective states. F-7 Back to Table of Contents KRAIG BIOCRAFT LABORATORIES, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO CONDENSED FINANCIAL STATEMENTS AS OF JUNE 30, 2013 (UNAUDITED) (G) Derivative Financial Instruments Fair value accounting requires bifurcation of embedded derivative instruments such as conversion features in convertible debt or equity instruments, and measurement of their fair value for accounting purposes. In determining the appropriate fair value, the Company uses the Black-Scholes option-pricing model. In assessing the convertible debt instruments, management determines if the convertible debt host instrument is conventional convertible debt and further if there is a beneficial conversion feature requiring measurement. If the instrument is not considered conventional convertible debt, the Company will continue its evaluation process of these instruments as derivative financial instruments. Once determined, derivative liabilities are adjusted to reflect fair value at each reporting period end, with any increase or decrease in the fair value being recorded in results of operations as an adjustment to fair value of derivatives. In addition, the fair value of freestanding derivative instruments such as warrants, are also valued using the Black-Scholes option-pricing model. (H) Stock-Based Compensation In December 2004, the FASB issued FASB Accounting Standards Codification No. 718, Compensation – Stock Compensation.Under FASB Accounting Standards Codification No. 718, companies are required to measure the compensation costs of share-based compensation arrangements based on the grant-date fair value and recognize the costs in the financial statements over the period during which employees are required to provide services. Share-based compensation arrangements include stock options, restricted share plans, performance-based awards, share appreciation rights and employee share purchase plans.As such, compensation cost is measured on the date of grant at their fair value.Such compensation amounts, if any, are amortized over the respective vesting periods of the option grant.The Company applies this statement prospectively. Equity instruments (“instruments”) issued to other than employees are recorded on the basis of the fair value of the instruments, as required by FASB Accounting Standards Codification No. 718. FASB Accounting Standards Codification No. 505, Equity Based Payments to Non-Employees defines the measurement date and recognition period for such instruments. In general, the measurement date is when either a (a) performance commitment, as defined, is reached or (b) the earlier of (i) the non-employee performance is complete or (ii) the instruments are vested. The measured value related to the instruments is recognized over a period based on the facts and circumstances of each particular grant as defined in the FASB Accounting Standards Codification. (I) Business Segments The Company operates in one segment and therefore segment information is not presented. (J) Recent Accounting Pronouncements In February 2013, FASB issued Accounting Standards Update 2013-04, Liabilities (Topic 405): Obligations Resulting from Joint and Several Liability Arrangements for Which the Total Amount of the Obligation Is Fixed at the Reporting Date (a consensus of the FASB Emerging Issues Task Force). This guidance requires an entity to measure obligations resulting from joint and several liability arrangements for which the total amount of the obligation within the scope of this guidance is fixed at the reporting date. This stipulates that (1) it will include the amount the entity agreed to pay for the arrangement between them and the other entities that are also obligated to the liability and (2) any additional amount the entity expects to pay on behalf of the other entities. The objective of this update is to provide guidance for the recognition, measurement, and disclosure of obligations resulting from joint and several liability arrangements. The amendments in this update are effective for fiscal periods (and interim reporting periods within those years) beginning after December 15, 2013. This standard is not expected to have a material impact on the Company’s reported results of operations or financial position. F-8 Back to Table of Contents KRAIG BIOCRAFT LABORATORIES, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO CONDENSED FINANCIAL STATEMENTS AS OF JUNE 30, 2013 (UNAUDITED) In February 2013, FASB issued Accounting Standards Update 2013-02, Comprehensive Income (Topic 220): Reporting of Amounts Reclassified out of Accumulated Other Comprehensive Income. This update requires an entity to provide information about the amount reclassified out of accumulated other comprehensive income by component. The entity is also required to disclose significant amounts reclassified out of accumulated other comprehensive income by the respective line items of net income but only if the amount reclassified is required under U.S. GAAP to be reclassified to net income in its entirety in the same reporting periods. For other amounts that are not required under U.S. GAAP to be reclassified in their entirety to net income, an entity is required to cross-reference to other discourses required under U.S. GAAP that provide additional detail about those amounts. The objective in this Update is to improve the reporting of reclassifications out of accumulated other comprehensive income. The amendments in this update should be applied prospectively for reporting periods beginning after December 15, 2013. This standard is not expected to have a material impact on the Company’s reported results of operations or financial position. (K) Reclassification The 2013 financial statements have been reclassified to conform to the 2012 presentation. (L) Equipment The Company values property and equipment at cost and depreciates these assets using the straight-line method over their expected useful life. The Company uses a five year life for automobiles. In accordance with FASB Accounting Standards Codification No. 360, Property, Plant and Equipment, the Company carries long-lived assets at the lower of the carrying amount or fair value. Impairment is evaluated by estimating future undiscounted cash flows expected to result from the use of the asset and its eventual disposition. If the sum of the expected undiscounted future cash flow is less than the carrying amount of the assets, an impairment loss is recognized. Fair value, for purposes of calculating impairment, is measured based on estimated future cash flows, discounted at a market rate of interest. There were no impairment losses recorded during the three and six months ended June 30, 2013 and 2012. F-9 Back to Table of Contents KRAIG BIOCRAFT LABORATORIES, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO CONDENSED FINANCIAL STATEMENTS AS OF JUNE 30, 2013 (UNAUDITED) NOTE 2RESTATEMENT OF FINANCIAL STATEMENTS The audited financial statementsfor the year ended December 31, 2012, filed with the SEC onApril 15, 2013, have been restated as a result of management’s determination that the Company’s accounting treatment pertaining to the issuance of 10,000,000 warrants to consultant with a fair value of $400,000 should be recorded as a public relations expense (See Note 8(E)). The effect of the restatement on our previously issued audited financial statements as of December 31, 2012 is as follows: RESTATED BALANCE SHEET Note As Reported Adjustments Restated Total Assets $ 78,752 $ - $ 78,752 Total Liabilities $ 1,213,168 $ - $ 1,213,168 Commitments and Contingencies Stockholders' Deficit Preferred stock, no par value; unlimited shares authorized, none issuedand outstanding - - - Common stock Class A,no par value; unlimited shares authorized, 603,269,838 and 586,720,411 shares issued and outstanding, respectively 6,360,920 - 6,360,920 Common stock Class B,no par value; unlimited shares authorized, no shares issued and outstanding - - - Common Stock Issuable, 1,122,311 and 1,122,311 shares, respectively 22,000 - 22,000 1 Additional paid-in capital 920,337 400,000 1,320,337 Deferred Compensation - - - Deficit accumulated during the development stage (8,437,673 ) (400,000 ) (8,837,673 ) 1 . Total Stockholders' Deficit (1,134,416 ) - (1,134,416 ) Total Liabilities and Stockholders' Deficit $ 78,752 $ - $ 78,752 F-10 Back to Table of Contents KRAIG BIOCRAFT LABORATORIES, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO CONDENSED FINANCIAL STATEMENTS AS OF JUNE 30, 2013 (UNAUDITED RESTATED STATEMENT OF OPERATIONS Note For the Year Ended For the Year Ended December 31, 2012 December 31, 2012 As Reported Adjustments Restated Revenue $ - $ - - Operating Expenses - General and Administrative 379,326 379,326 Public Relations - 400,000 400,000 1 Amortization of Debt Discount - - Professional Fees 48,667 48,667 Officer's Salary 267,120 267,120 Contract Settlement - - Research and Development 465,293 465,293 Total Operating Expenses 1,160,406 400,000 1,560,406 - Loss from Operations (1,160,406 ) (400,000 ) (1,560,406 ) - Other Income/(Expenses) - Other income 3,000 3,000 Interest income 192 192 Change in fair value of embedded derivative liability - - Change in fair value of embedded derivative liability-related party - - Interest expense (45,707 ) (45,707 ) Other expense - - Total Other Income/(Expenses) (42,515 ) - (42,515 ) - Net (Income) Loss before Provision for Income Taxes (1,202,921 ) (400,000 ) (1,602,921 ) - Provision for IncomeTaxes - Net Income (Loss) $ (1,202,921 ) $ (400,000 ) $ (1,602,921 ) - Net Income (Loss) Per Share- Basic and Diluted $ (0.00 ) $ (0.00 ) Weighted average number of shares outstanding during the period - Basic and Diluted 596,143,581 596,143,581 F-11 Back to Table of Contents KRAIG BIOCRAFT LABORATORIES, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO CONDENSED FINANCIAL STATEMENTS AS OF JUNE 30, 2013 (UNAUDITED) RESTATED STATEMENT OF OPERATIONS Note For the Period from April 25, 2006 (Inception) to December 31, 2012 For the Period from April 25, 2006 (Inception) to December 31, 2012 As Reported Adjustments Restated Revenue $ - $ - - Operating Expenses - General and Administrative 1,939,502 1,939,502 Public Relations 219,890 400,000 619,890 1 Amortization of Debt Discount 120,000 120,000 Professional Fees 335,075 335,075 Officer's Salary 1,603,514 1,603,514 Contract Settlement 107,143 107,143 Research and Development 1,302,009 1,302,009 Total Operating Expenses 5,627,133 400,000 6,027,133 - Loss from Operations (5,627,133 ) (400,000 ) (6,027,133 ) - Other Income/(Expenses) - Other income 7,881 7,881 Interest income 192 192 Change in fair value of embedded derivative liability (2,790,185 ) (2,790,185 ) Change in fair value of embedded derivative liability-related party 119,485 119,485 Interest expense (147,913 ) (147,913 ) Total Other Income/(Expenses) (2,810,540 ) - (2,810,540 ) - Net (Income) Loss before Provision for Income Taxes (8,437,673 ) (400,000 ) (8,837,673 ) - Provision for IncomeTaxes - Net Income (Loss) $ (8,437,673 ) $ (400,000 ) $ (8,837,673 ) - F-12 Back to Table of Contents KRAIG BIOCRAFT LABORATORIES, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO CONDENSED FINANCIAL STATEMENTS AS OF JUNE 30, 2013 (UNAUDITED) RESTATED STATEMENTS OF CASH FLOWS Note For the Year Ended For the Year Ended December 31, 2012 December 31, 2012 As Reported Adjustments Restated Cash Flows From Operating Activities: Net Loss $ (1,202,921 ) $ (400,000 ) $ (1,602,921 ) 1 Adjustments to reconcile net loss to net cash used in operations Depreciation expense 5,583 5,583 Stock issuable for services - - Change in Fair Value of Derivative Liability - - Stock issued for services 550,000 550,000 Warrants issued to employees - - Warrants issued to consultants - 400,000 400,000 Deferred compensation realized - - Changes in operating assets and liabilities: - (Increase)Decrease in prepaid expenses (2,270 ) (2,270 ) (Increase)Decrease in other receivables - Increase in accrued expenses and other payables - related party 238,977 238,977 Increase in accounts payable (152,291 ) (152,291 ) Net Cash Used In Operating Activities (562,922 ) - (562,922 ) RESTATED STATEMENTS OF CASH FLOWS Note For the Period from April 25, 2006 (Inception) to December 31, 2012 For the Period from April 25, 2006 (Inception) to December 31, 2012 As Reported Adjustments Restated Cash Flows From Operating Activities: Net Loss $ (8,437,673 ) $ (400,000 ) $ (8,837,673 ) 1 Adjustments to reconcile net loss to net cash used in operations Depreciation expense 11,406 11,406 Stock issuable for services 22,000 22,000 Change in Fair Value of Derivative Liability 2,790,703 2,790,703 Stock issued for services 1,458,180 1,458,180 Warrants issued to employees 126,435 126,435 Warrants issued to consultants 168,000 400,000 568,000 1 Deferred compensation realized 200,000 200,000 Changes in operating assets and liabilities: - (Increase)Decrease in prepaid expenses (2,270 ) (2,270 ) Increase in accrued expenses and other payables - related party 1,369,600 1,369,600 Increase in accounts payable 329,226 329,226 Net Cash Used In Operating Activities (1,964,393 ) - (1,964,393 ) Note: 1.Adjustment to recongnize 10,000,000 warrants issued to consultant on November 21, 2012, with fair value of $400,000 (See Note 7(E)). F-13 Back to Table of Contents KRAIG BIOCRAFT LABORATORIES, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO CONDENSED FINANCIAL STATEMENTS AS OF JUNE 30, 2013 (UNAUDITED) The effect of the restatement on our previously issued unaudited financial statements as of March 31, 2013 and June 30, 2013 is as follows: RESTATED STATEMENT OF OPERATIONS Note For the Period from April 25, 2006 (Inception) to March 31, 2013 For the Period from April 25, 2006 (Inception) to March 31, 2013 As Reported Adjustments Restated Revenue $ - $ - - Operating Expenses - General and Administrative 1,967,043 1,967,043 Public Relations 219,890 400,000 619,890 1 Amortization of Debt Discount 120,000 120,000 Professional Fees 351,942 351,942 Officer's Salary 1,662,503 1,662,503 Contract Settlement 107,143 107,143 Research and Development 1,457,292 1,457,292 Total Operating Expenses 5,885,813 400,000 6,285,813 - Loss from Operations (5,885,813 ) (400,000 ) (6,285,813 ) - Other Income/(Expenses) - Other income 7,881 7,881 Interest income 192 192 Change in fair value of embedded derivative liability (2,790,185 ) (2,790,185 ) Change in fair value of embedded derivative liability-related party 119,485 119,485 Interest expense (164,538 ) (164,538 ) Total Other Income/(Expenses) (2,827,165 ) - (2,827,165 ) - Net (Income) Loss before Provision for Income Taxes (8,712,978 ) (400,000 ) (9,112,978 ) - Provision for IncomeTaxes - Net Income (Loss) $ (8,712,978 ) $ (400,000 ) $ (9,112,978 ) - F-14 Back to Table of Contents KRAIG BIOCRAFT LABORATORIES, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO CONDENSED FINANCIAL STATEMENTS AS OF JUNE 30, 2013 (UNAUDITED) RESTATED STATEMENT OF OPERATIONS Note For the Period from April 25, 2006 (Inception) to June 30, 2013 For the Period from April 25, 2006 (Inception) to June 30, 2013 As Reported Adjustments Restated Revenue $ - $ - - Operating Expenses - General and Administrative 2,000,326 2,000,326 Public Relations 219,890 400,000 619,890 1 Amortization of Debt Discount 120,000 120,000 Professional Fees 380,547 380,547 Officer's Salary 1,721,402 1,721,402 Contract Settlement 107,143 107,143 Research and Development 1,622,059 1,622,059 Total Operating Expenses 6,171,367 400,000 6,571,367 - Loss from Operations (6,171,367 ) (400,000 ) (6,571,367 ) - Other Income/(Expenses) - Other income 7,881 7,881 Interest income 239 239 Change in fair value of embedded derivative liability (2,790,185 ) (2,790,185 ) Change in fair value of embedded derivative liability-related party 119,485 119,485 Interest expense (181,974 ) (181,974 ) Total Other Income/(Expenses) (2,844,554 ) - (2,844,554 ) - Net (Income) Loss before Provision for Income Taxes (9,015,921 ) (400,000 ) (9,415,921 ) - Provision for IncomeTaxes - Net Income (Loss) $ (9,015,921 ) $ (400,000 ) $ (9,415,921 ) F-15 Back to Table of Contents NOTE 3GOING CONCERN As reflected in the accompanying financial statements, the Company is in the development stage, has a working capital deficiency of $1,493,455 and stockholders’ deficiency of $1,487,664 and used $2,273,915 of cash in operations from inception.This raises substantial doubt about its ability to continue as a going concern.The ability of the Company to continue as a going concern is dependent on the Company’s ability to raise additional capital and implement its business plan.The financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. Management believes that actions presently being taken to obtain additional funding and implement its strategic plans provide the opportunity for the Company to continue as a going concern. NOTE 4EQUIPMENT At June 30, 2013 and December 31, 2012 equipment is as follows: As of June 30, 2013 As of December 31, 2012 Automobile $ 25,828 $ 25,828 Office Equipment 2,086 2,086 Less Accumulated Depreciation (14,175 ) (11,406 ) Total Property and Equipment $ 13,739 $ 16,508 Depreciation and amortization expense for the three months ended June 30, 2013 and 2012 was $1,392 and $1,378 respectively. Depreciation and amortization expense for the six months ended June 30, 2013 and 2012 was $2,768 and $2,766 respectively. F-16 Back to Table of Contents KRAIG BIOCRAFT LABORATORIES, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO CONDENSED FINANCIAL STATEMENTS AS OF JUNE 30, 2013 (UNAUDITED) NOTE 5 CONVERTIBLE DEBT, DEBT DISCOUNT AND FAIR VALUE MEASUREMENT OF DERIVATIVE FINANCIAL INSTRUMENTS On July 17, 2009, the Company entered into an agreement with an investor group where the Company will issue up to $120,000 in convertible units.The debentures will be in the face amount of $10,000 each, mature on December 31, 2010, bear interest at the rate of 5% simple interest per annum, payable at maturity or convertible with the principal, and the principal and interest shall be convertible at the option of the holder at a fixed price of $0.018 per share.Each debenture shall have a warrant attached exercisable for the purchase of 500,000 shares of common stock.The warrants shall expired on December 31, 2011, have a cashless exercise provision, and be exercisable at a fixed price of $0.02.The agreement also requires the investment group to purchase up to $1,000,000 of common stock monthly at the lesser of $75,000 or 200% of the average daily volume multiplied by the average of the daily closing prices for the ten days immediately preceding the exercise date.Each investment by the investment group is priced at the lowest closing “bid” price of the common stock during the five days immediately before the investment.The term of the funding shall be the earlier of (a) the drawing down of the entire $1,000,000 or (b) 24 months after the Effective Date, July 17, 2011.In addition, the Company is required to file and maintain an effective registration statement covering the convertible units, cannot issue more than 5% of its common stock outstanding without the investor group’s consent and must maintain a contractual relationship with a public relations firm, which is related to the investor group (see Note 6(D)). The Company has issued $120,000 of convertible debt to date.On July 21, 2010, the issuance of 1,799,434 shares was approved by the board of directors in exchange for the $15,000 specified in the put notice (See Note 9). The $120,000 convertible debt instrument was determined to have a separate derivative liability instrument requiring bifurcation and the computation of fair value. The conversion price per share equals to the lower of the conversion price and the average closing bid price of the common stock during the 20 trading days prior to and including the date on which the conversion notice is delivered to the holder, however, the mandatory Conversion price shall not be less than $0.005. The Company calculated the estimated fair values of the liabilities for warrant derivative instruments and embedded conversion option derivative instruments with the Black-Scholes option pricing model. The fair value of the embedded conversion options at the commitment date was $251,919.Of the total, $120,000 was assigned to debt discount and $131,919 was recorded as a derivative expense. On February 11, 2010 the Company authorized the issuance of 5,694,451 shares of Common Stock for the exercise price of $0.02/share in exchange for $100,000 in convertible note payable and on April 6, 2010 the Company authorized the issuance of 854,169 shares of Common Stock for the exercise price of $0.02/share in exchange for $15,000 in convertible note payable. At December 31, 2010, pursuant to the agreement, all outstanding principal and accrued interest on the convertible debt was due, and the conversion rights of the holder terminated.Accordingly, at December 31, 2010, the Company determined that no derivative liability existed in connection to the outstanding remaining debt of $5,000. In addition, on October 4, 2010, the Company issued 5,177,801 shares in connection with the cashless exercise of the 6,000,000 warrants. At June 30, 2011 the Company recorded interest expense and related accrued interest payable of $2,466. The Company also recorded $92,600 for the amortization of debt discount in interest expense on the statement of operations.The debt discount is being amortized over the life of the convertible debt. F-17 Back to Table of Contents KRAIG BIOCRAFT LABORATORIES, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO CONDENSED FINANCIAL STATEMENTS AS OF JUNE 30, 2013 (UNAUDITED) NOTE 6 LOAN PAYABLE On December 8, 2010 the Company entered into a five year loan agreement with the principal loan amount of $15,828.24. The loan carries an interest rate of 6.94%, and is secured by an automobile. NOTE 7 LOAN PAYABLE – RELATED PARTY On February 25, 2013 the Company received $150,000 from a principal stockholder.Pursuant to the terms of the loan, the advance bears interest at 3%, is unsecured and due on demand. At June 30, 2013 the Company recorded accrued interest payable of $1,543 a. NOTE 8 STOCKHOLDERS’ DEFICIT (A)Common Stock Issued for Cash On April 28, 2006, the Company issued 8,000 shares of common stock for cash of $400 ($0.05 per share). On January 8, 2007 the Company issued 1,750,000 shares of common stock for $15,000 ($0.01/share).This agreement was subsequently terminated effective May 23, 2007. On January 22, 2007 the Company issued 12,000,000 shares of common stock for $103,000 ($0.01/share).In addition, 9,000,000 shares were issued for $3,000 ($0.0003/share). On April 4, 2007, the Company issued 1,875,000 shares of common stock for cash of $15,000 ($0.01 per share). On April 20, 2007, the Company issued 1,875,000 shares of common stock for cash of $15,000 ($0.01 per share). On May 18, 2007, the Company issued 13,125,000 shares of common stock for cash of $105,000 ($0.01 per share). On August 28, 2007 the Company entered into a stock purchase agreement to issue 80,495,000 shares common stock in the amount of $241,485 ($0.003/share). On August 29, 2007 the Company entered into a stock purchase agreement to issue 200,000 shares common stock in the amount of $600 ($0.003/share). On August 29, 2007 the Company entered into a stock purchase agreement to issue 8,300,000 shares common stock in the amount of $24,900 ($0.003/share). On September 1, 2007 the Company entered into a stock purchase agreement to issue 25,000 shares common stock in the amount of $75 ($0.003/share). On September 5, 2007 the Company entered into a stock purchase agreement to issue 120,000 shares common stock in the amount of $360 ($0.003/share). On September 12, 2007 the Company entered into a stock purchase agreement to issue 1,025,000 shares common stock in the amount of $3,075 ($0.003/share). In accordance with the May 2007 stock purchase agreement which contains an anti-dilution clause which requires the Company to issue additional common shares under the stock purchase agreement for any subsequent issuance at a price below $.08 per share for a period of 12 months, the Company has issued 28,125,000 additional shares through May 2008 as a result of the subsequent stock issuances at $0.003/share. On April 24, 2009 the Company issued 2,000,000 shares of common stock for $20,000 ($0.01/share). On May 22, 2009, the Company issued 500,000 shares of common stock for $5,000 ($0.01/share). On September 30, 2009, the Company issued 366,599 shares of common stock for $3,000 ($0.01/share). On May 18, 2010, the Company issued 4,000,000 shares of common stock for cash of $21,642 and in exchange of $6,990 in note payables ($0.007158 per share). On July 21, 2010, the Company issued 1,875,000 shares of common stock for $15,000 ($0.008/share). F-18 Back to Table of Contents KRAIG BIOCRAFT LABORATORIES, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO CONDENSED FINANCIAL STATEMENTS AS OF JUNE 30, 2013 (UNAUDITED) On September 10, 2010, the Company issued 1,351,351 shares of common stock for $20,000 ($0.0148/share). On September 22, 2010, the Company issued 1,286,765 shares of common stock for $35,000 ($0.0272/share). On October 15, 2010, the Company issued 1,179,245 shares of common stock for $100,000 ($0.084/share). On December 7, 2010, the Company issued 1,157,407 shares of common stock for $75,000 ($0.065/share). On January 25, 2011 the Company issued 1,470,588 shares of common stock for $100,000 ($0.068/share). On March 22, 2011 the Company issued 2,083,333 shares of common stock for $100,000 ($0.048/share). On April 18, 2011 the Company issued 1,029,412 shares of common stock for $70,000 ($0.07/share). On April 22, 2011 the Company issued 1,420,455 shares of common stock for $100,000 ($0.07/share). On September 22, 2011, the Company issued 1,372,119 shares of common stock for $100,000 ($0.07/share). On November 9, 2011, the Company issued 1,314,406 shares of common stock for $100,000 ($0.08/share). On December 16, 2011, the Company issued 1,543,210 shares of common stock for $100,000 ($0.06/share). On January 20, 2012, the Company issued 1,562,500 shares of common stock for $100,000 ($0.06/share). On April 19, 2012, the Company issued 2,403,846 shares of common stock for $100,000 ($0.06/share). On May 19, 2012, the Company issued 1,923,077 shares of common stock for $100,000 ($0.05/share). On June 29, 2012, the Company issued 2,155,172 shares of common stock for $100,000 ($0.04/share). On December 21, 2012, the Company issued 1,004,832 shares of common stock for $25,000 ($0.02/share). On February 19, 2013, the Company issued 961,538 shares of common stock for $50,000 ($0.05/share). On March 4, 2013, the Company issued 945,537 shares of common stock for $50,000 ($0.05/share). On April 1, 2013, the Company issued 822,368 shares of common stock for $50,000 ($0.06/share). On April 15, 2013, the Company issued 884,434 shares of common stock for $75,000 ($0.08/share). During the six months ended June 30, 2013, the Company had to issue an additional 845,800 make-up shares related to a transaction entered into during the year ended December 31, 2012. F-19 Back to Table of Contents KRAIG BIOCRAFT LABORATORIES, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO CONDENSED FINANCIAL STATEMENTS AS OF JUNE 30, 2013 (UNAUDITED) (B) Common Stock Issued for Intellectual Property On April 26, 2006, the Company issued 332,292,000 shares of common stock to its founder having a fair value of $180 ($0.000001/share) in exchange for intellectual property.The fair value of the patent was determined based upon the historical cost of the intellectual property contributed by the founder. (C) Common Stock Issued for Services On May 8, 2006, the Company entered into a license agreement for research and development. Pursuant to the terms of the agreement, the Company issued 17,500,000 shares of common stock upon execution of the agreement. The Company also received a five-year call option from the license holder to repurchase 7,000,000 common shares at an exercise price of $150,000 or $.02 per share. The option gives the Company the right, but not the obligation to repurchase the shares of common stock.The call option expires May 4, 2011. As of June 30, 2011 the value of the stock was $.07 per share.The Company does not have the obligation to repurchase the shares. On July 1, 2006 the Company entered into a five year consulting agreement for research and development. Pursuant to the terms of the agreement, the Company paid 700,000 shares of common stock upon execution.These shares had a fair value of $5,600 ($0.01/share) based upon the recent cash offering price.Additionally, 2,000,000 shares of common stock were issued on May 18, 2007 with a fair value of $16,000 ($0.01/share).As of December 31, 2008, the Company issued 600,000 shares of common stock for consulting services rendered with a fair value of $6,000 ($0.01/share).On January 15, 2008 the Company authorized the issuance of 400,000 shares of common stock for consulting services rendered with a fair value of $4,000 ($0.01/share). On July 1, 2009, the issuance of 280,000 shares was approved by the board of directors as repayment for services previously provided to the Company by a consultant having a fair value of $14,000 ($0.05/share) in accordance with a consulting agreement (See Note 9(C)). On July 1, 2009, the issuance of 482,825 shares was approved by the board of directors as partial payment for services previously provided to the Company by a consultant in accordance with a consulting agreement. The total amount of issuable shares for the consultant is 1,122,311 shares, which includes 400,000 issuable shares previously approved by the board of directors and 239,486 shares were approved to be issued on November 19, 2009 for a fair value of $18,000 (See Note 9(C)). On August 3, 2009, the Company entered into an agreement with a consultant to provide investor relations services.On October 5, 2009 the Company issued 10,000,000 shares with a fair value of $200,000 ($0.02/share) to a consultant for investor relations to be provided over a term of 180 days.The Company started receiving services beginning October 5, 2009.As of March 31, 2010 $200,000 was recorded (See Note 9(D)). On January 15, 2010 the Company issued 500,000 shares with a fair value of $5,000 ($0.01/share) to a consultant for investor relations to be provided over a term of 12 months once certain conditions are met.As of March 31, 2010, $5,000 was recognized as deferred compensation (See Note 9). On May 21, 2010 the Company issued 40,000 shares with a fair value of $400 ($0.01/share) to a consultant for research and development services (See Note 9(C )). On July 30, 2010 the Company issued 2,400,000 shares with a fair value of $30,000 ($0.0125/share) to a consultant for legal services incurred in behalf of the Company. On August 26, 2010 the Company issued 280,000 shares with a fair value of $14,000 ($0.05/share) to a consultant for research and development services provided in the past. On August 26, 2010 the Company issued 985,915 shares with a fair value of $14,000 ($0.0142/share) to a consultant for research and development services provided in the past (See Note 9 (C)). F-20 Back to Table of Contents KRAIG BIOCRAFT LABORATORIES, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO CONDENSED FINANCIAL STATEMENTS AS OF JUNE 30, 2013 (UNAUDITED) On August 26, 2010 the Company issued 4,500,000 shares with a fair value of $90,000 ($0.02/share) to a consultant for research and development services (See Note 9 (C)). On August 26, 2010 the Company issued 10,000,000 shares with a fair value of $200,000 ($0.02/share) to a consultant for research and development services (See Note 9 (C)). On September 16, 2010, the Company entered into an agreement with a consultant to provide technical support.On September 16, 2010 the Company issued 100,000 shares, as a sign on bonus, with a fair value of $15,000 ($0.15/share) to the consultant for technical support to be provided over the next 3 years. In addition, the consultant shall receive 30,000 shares for three years commencing on or about September 10 of each of the next three years (See Note 9(C)). On September 16, 2010, the Company entered into an agreement with a consultant to provide technical support.On September 16, 2010 the Company issued 100,000 shares, as a sign on bonus, with a fair value of $15,000 ($0.15/share) to the consultant for technical support to be provided over the next 3 years. In addition, the consultant shall receive 30,000 shares for three years commencing on or about September 10 of each of the next three years (See Note 9(C)). On September 23, 2010 the Company issued 387,500 shares with a fair value of $31,000 ($0.08/share) to a consultant for legal services incurred on behalf of the Company. On April 1, 2011 the Company issued 1,000,000 shares with a fair value of $70,000 ($0.07/share) to a consultant for research and development services. On April 18, 2011, the Company issued 1,029,412 shares of stock with a fair value of $70,000 based on the average trading price over a 30 day period for a research and development consulting agreement. On October 28, 2011, the Company issued 2,200,000 shares of stock with a fair value of $242,000 ($0.11/share) to obtain the use of a license. On May 24, 2012 the Company issued 3,200,000 shares with a fair value of $192,000 ($0.06/share) to a consultants for research and development services. On May 24, 2012 the Company issued 300,000 shares with a fair value of $18,000 ($0.06/share) to a consultant for research and development services provided in the past. On May 24, 2012 the Company issued 3,000,000 shares with a fair value of $300,000 ($0.10/share) to a consultant for research and development services provided in the past. On December 18, 2012 the Company issued 1,000,000 shares with a fair value of $40,000 ($0.04/share) to a consultant for research and development services provided in the past. (D) Cancellation and Retirement of Common Stock On December 29, 2006, the Company’s founder returned 11,666,500 shares of common stock to the Company.These shares were cancelled and retired.Accordingly, the net effect on equity is $0. (E) Common Stock Warrants (Restated) During 2006, the Company issued 6,000,000 warrants to an officer under his employment agreement.The Company recognized an expense of $126,435 for the period from inception to December 31, 2006.The Company recorded the fair value of the warrantsbased on the fair value of each warrant grant estimated on the date of grant using the Black-Scholes option pricing model with the following weighted average assumptions used for grants in 2006, dividend yield of zero, expected volatility of 183%; risk-free interest rates of 4.98%, expected life of one year. The warrants vested immediately.The options expire between 5 and 9 years from the date of issuance and have an exercise price of between $.21 and $.40 per share. During November 2006, the Company and the officer entered into an amendment to the employment agreement whereby all the warrants were retired. On July 29, 2010, the Company issued a warrant for 20,000,000 common shares in connection to a consulting agreement. The warrant was value at $200,000, the fair value of the services to be provided pursuant to the agreement. The warrant has a term of 2 years. On October 4, 2010, the Company issued 5,177,801 shares in connection with the cashless exercise of the 6,000,000 warrants. On May 11, 2011, the Company issued 19,767,985 shares in connection with the cashless exercise of the 20,000,000 warrants. F-21 Back to Table of Contents KRAIG BIOCRAFT LABORATORIES, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO CONDENSED FINANCIAL STATEMENTS AS OF JUNE 30, 2013 (UNAUDITED) On November 21, 20112012, the Company issued 10-year warrants for 10,000,000 shares with a consultant, with an exercise price of $0.001 per share. The warrants were granted for services rendered (See Notes 2 and 8(D)). The warrants had a fair value of $400,000, based upon the Black-Scholes option-pricing model. The Company used the following weighted average assumptions: Expected dividends 0 % Expected volatility 283.23 % Expected term 10 years Risk free interest rate 1.69 % Expected forfeitures 0 % Number of Warrants Weighted Average Exercise Price Weighted Average Remaining Contractual Life (in Years) Balance, December 31, 2011 - $ - Granted 10,000,000 0.001 Exercised Cancelled/Forfeited - - Balance, December 31, 2012 10,000,000 0.001 9.90 Granted - $ - Exercised - $ - Cancelled/Forfeited - Balance, June 30, 2013 10,000,000 $ 0.001 9.4 Intrinsic Value 590,000 F-22 Back to Table of Contents KRAIG BIOCRAFT LABORATORIES, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO CONDENSED FINANCIAL STATEMENTS AS OF JUNE 30, 2013 (UNAUDITED) For the six months ended June 30, 2013, the following warrants were outstanding: Exercise Warrants Warrants Remaining Aggregate Price Outstanding Exercisable Contractual Life Intrinsic Value $ 0.001 10,000,000 10,000,000 9.4 $ 590,000 For the year ended December 31, 2012, the following warrants were outstanding: Weighted Average Exercise Warrants Warrants Remaining Aggregate Price Outstanding Exercisable Contractual Life Intrinsic Value $ 0.001 10,000,000 10,000,000 9.895890411 $ 365,000 (F)Amendment to Articles of Incorporation On February 16, 2009, the Company amended its articles of incorporation to amend the number and class of shares the Company is authorized to issue as follows: ● Common stock Class A, unlimited number of shares authorized, no par value ● Common stock Class B, unlimited number of shares authorized, no par value ● Preferred stock, unlimited number of shares authorized, no par value (G) Stock Split Effected in the Form of a Stock Dividend On March 23, 2009, the Company's Board of Directors declared a nine-for-one stock split to be effected in the form of a dividend.The stock dividend was distributed to shareholders of record as of April 27, 2009.A total of 449,773,650 shares of common stock were issued.All basic and diluted loss per share and average shares outstanding information has been adjusted to reflect the aforementioned stock dividend. F-23 Back to Table of Contents KRAIG BIOCRAFT LABORATORIES, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO CONDENSED FINANCIAL STATEMENTS AS OF JUNE 30, 2013 (UNAUDITED) NOTE 9COMMITMENTS AND CONTINGENCIES On March 18, 2010, the Company entered into an addendum to the employment agreement whereby the Company will reimburse the employee and his family for up to $20,000 of out of pocket medical and dental care costs, including prescription costs or co-pays. On September 30, 2010, the Company entered into an addendum to the employment agreement whereby all but $250,000 of unpaid back salary will be forgiven by the principal stockholder.The addendum also eliminated the various milestone achievement awards from the prior employment agreements.In addition, the addendum reduced the interest rate to 3% per year.Further, the conversion rights for unpaid back salary where amended whereby the principal shareholder has the option to convert any accured salary into Class “A” Common stock by dividing the dollar value of the debt to be converted to stock by the closing price of the stock on the date that the conversion notice is received by the Company.This amemdment effectively eliminated any beneficial conversion features related to accrued salary of September 30, 2010.In exchange the Company will issue 10,000,000 preferred shares to the principal stockholder no later than September 30, 2011, that date was extended by mutual agreement to December 31, 2012.The agreement was subsequently extended to October 30, 2013. On November 10, 2010, the Company entered into an addendum to the employment agreement, effective January 1, 2011 through the December 31, 2015.The term of the agreement is a five year period at an annual salary of $210,000.There is a 6% annual increase.The employee is also to receive a 20% bonsus based on the annual based salary.Any stock, stock options bonuses have to be approved by the board of directors (See Note 8). (B)License Agreement On May 8, 2006, the Company entered into a license agreement.Pursuant to the terms of the agreement, the Company paid a non-refundable license fee of $10,000. The Company will pay a license maintenance fee of $10,000 on the one year anniversary of this agreement and each year thereafter.The Company will pay an annual research fee of $13,700 with first payment due January 2007, then on each subsequent anniversary of the effective date commencing May 4, 2007.Pursuant to the terms of the agreement the Company may be required to pay additional fees aggregating up to a maximum of $10,000 a year for patent maintenance and prosecution relating to the licensed intellectual property. On October 28, 2011, the Company entered into a license agreement with the University of Notre Dame. Under the agreement, the Company received exclusive and non-exclusive rights to certain spider silk technologies including commercial rights with the right to sublicense such intellectual property. In consideration of the licenses granted under the agreement, the Company agreed to issue to the University of Notre Dame 2,200,000 shares of its common stock and to pay a royalty of 2% of net sales. In addition, the Company is in negotiations with the University of Notre Dame for a research and development agreement. Upon successfully entering into such an agreement, the Company anticipates it could owe approximately $144,000. The license agreement has a term of 20 years which can be extended on an annual basis after that. It can be terminated by the University of Notre Dame if the Company defaults on its obligations under the agreement and fails to cure such default within 90 days of a written notice by the university. The Company can terminate the agreement upon a 90 day written notice subject to payment of a termination fee of $5,000 if the termination takes place within 2 years after its effectiveness, $10,000 if the termination takes place within 4 years after its effectiveness and $20,000 if the Agreement is terminated after 4 years. (C)Royalty and Research Agreements On September 16, 2010, the Company entered into an agreement with a consultant for research and development.On September 16, 2010 the Company issued 100,000 shares as a sign on bonus with a fair value of $15,000 ($0.15/share) to the consultant for technical support to be provided over the next 3 years. In addition, the consultant shall receive 30,000 shares for three years commencing on or about September 10 of each of the next three years (See Note 8(C)). On September 16, 2010, the Company entered into an agreement with a consultant for research and development.On September 16, 2010 the Company issued 100,000 shares as a sign on bonus with a fair value of $15,000 ($0.15/share) to the consultant for technical support to be provided over the next 3 years. In addition, the consultant shall receive 30,000 shares for three years commencing on or about September 10 of each of the next three years (See Note 8(C)). F-24 Back to Table of Contents KRAIG BIOCRAFT LABORATORIES, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO CONDENSED FINANCIAL STATEMENTS AS OF JUNE 30, 2013 (UNAUDITED) On May 21, 2010 the Co mpany entered into a three year consulting agreement for research and development.Pursuant to the terms of the agreement, the Company is required to issue 40,000 shares upon the execution of the agreement and subsequently 10,000 shares per year during the three year term of the agreement.The annual payment of 10,000 shares for the three years begins on Janaury15 of each of the next three years following the execution of this agreement. On May 1, 2008 the Company entered into a five year consulting agreement for research and development. Pursuant to the terms of the agreement, the Company will be required to pay $1,000 per month, or at the Company’s option, the consulting fee may be paid in the form of Company common stock based upon the greater of $0.05 per share or the average of the closing price of the Company’s shares over the five days preceding such stock issuance.As of June 30, 2011 the Company had accrued $17,000 of accounts payable for the services provided of which was paid in common stock on July 1, 2009 (See Note 7(C)).As of June 30, 2011 the Company issued 280,000 shares of common stock in exchange for $14,000 of accounts payable for the services performed.As of December 31, 2011, $12,000 was accrued for unpaid services provided during the year. On December 26, 2006, the Company entered into an addendum to the intellectual property transfer agreement with an officer.In consideration of the Company issuing either 200,000 preferred shares with the following preferences; no dividends and voting rights equal to 100 common shares per share of preferred stock or the payment of $120,000, the officer agreed to terminate the royalty payments due under the agreement and give title to the exclusive license for the non protective apparel use of the intellectual property to the Company.On the date of the agreement, the Company did not have any preferred stock authorized with the required preferences.In accordance with FASB Accounting Standards Codification No 480, Distinguishing Liabilities from Equity, the Company determined that the present value of the payment of $120,000 that was due on December 26, 2007, the one year anniversary of the addendum, should be recorded as an accrued expense until such time as the Company has the ability to assert that it has preferred shares authorized.As of March 31, 2010, the Company has recorded $120,000 in accrued expenses- related party.On December 21, 2007 the officer extended the due date to July 30, 2008.On May 30, 2008 the officer extended the due date to December 31, 2008.On October 10, 2008, the officer extended the due date to the earlier of (a) March 30, 2010 or (b) upon demand by the officer.The due date was extended to March 31, 2011.On September 8, 2009, a payment of $15,000 was paid to the officer. An additional payment of $10,000 was made on October 19, 2009 and December 1, 2009, respectfully.Additionally, the accrued expenses are accruing 7% interest per year. On January 15, 2010 an additional payment of $10,000 was made.During the quarter ending September 30, 2010 an additional payment of $8,000 was made. During the quarter ending September 30,2012 an additional payment of $1,000 was made.As of June 30, 2013 the outstanding balance is $66,000. As of June 30, 2013, the Company recorded interest expense and related accrued interest payable of $1,005 (See Note 10). On February 1, 2007 the Company entered into a consulting agreement for research and development for period of one year at a cost of $150,000. In April 2008, this agreement was extended through March 31, 2009 on a cost reimbursement basis.Reimbursements are to be made quarterly and are not to exceed $35,000.On March 1, 2010 the Company entered into a one year consulting agreement for research and development. Pursuant to the terms of the agreement, the Company wasrequired to pay up to $150,000 in research and development fees on a cost reimbursement basis.The agreement expired on February 28, 2011 (See Note 10). On June 6, 2012 the Company entered into a consulting agreement for intellectual property and collaborative research and development with an American university.The agreement covers ongoing research and development work performed by the university at the Company’s behest and with the Company’s assistance from May 1, 2011 and extending through April 30, 2013.Pursuant to the terms of the agreement the Company will be required to pay approximately $637,984 for research and development over the two year period. For the year ended December 31, 2012 the Company paid $465,293 in research and development fees.For the six months ended June 30, 2013 the Company paid $210,000 in research and development fees. F-25 KRAIG BIOCRAFT LABORATORIES, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO CONDENSED FINANCIAL STATEMENTS AS OF JUNE 30, 2013 (UNAUDITED) On July 1, 2006 the Company entered into a five year consulting agreement for research and development. Pursuant to the terms of the agreement, the Company paid 700,000 shares of common stock upon execution.These shares had a fair value of $5,600 ($0.01/share) based upon the recent cash offering price.Additionally, 2,000,000 shares of common stock were issued on May 18, 2007 with a fair value of $16,000 ($0.01/share).As of December 31, 2008, the Company issued 600,000 shares of common stock for consulting services rendered with a fair value of $6,000 ($0.01/share).On January 15, 2008 the Company authorized the issuance of 400,000 shares of common stock for consulting services rendered with a fair value of $4,000 ($0.01/share).On July 1, 2009, the issuance of 482,825 shares was approved by the board of directors as partial payment for services previously provided to the Company by a consultant in accordance with a consulting agreement. The total amount of issuable shares for the consultant is 1,122,311 shares, which includes 400,000 issuable shares previously approved by the board of directors and 239,486 shares approved to be issued in November 2009. On August 26, 2010, the Company entered into an addendum to the employment agreement where the monthly fee to the consultant was increased to $10,000 per month starting on September 1, 2010.On August 26, 2010 the Company issued 985,915 shares with a fair value of $14,000 ($0.0142/share) to a consultant for research and development services provided in the past In addition, On August 26, 2010 the Company issued 4,500,000 bonus shares with a fair value of $90,000 ($0.02/share) to a consultant for research and development services and 10,000,000 shares with a fair value of $200,000 ($0.02/share) to a consultant for research and development services (See Note 8(C) ). (D)Consulting Agreement On August 3, 2009, the Company entered into an agreement with a consultant to provide investor relations services.On October 5, 2009 the Company issued 10,000,000 shares with a fair value of $200,000 ($0.02/share) to a consultant for investor relations to be provided over a term of 180 days.The Company started receiving services beginning October 5, 2009.As of September 30, 2011, $200,000 was recorded as a consulting expense (See Note7(C)). On January 15, 2010, the Company entered into an agreement with a consultant to provide investor relations services in exchange for 500,000 shares or $15,000.On January 15, 2010 the Company issued 500,000 shares with a fair value of $5,000 ($0.01/share) to a consultant for investor relations to be provided over a term of 12 months (See Note 8(C)). On July 29, 2010, the Company entered into an agreement with a consultant to provide investor relations services in exchange for a warrant for 20,000,000 common shares. The value of the services was $200,000, which approximated fair value.The agreement will remain in effect until January 29, 2011(See Note 8(E)). On April 8, 2011 the Company entered into a five year consulting agreement for research and development. Pursuant to the terms of the agreement, the Company has to issue within 10 days following the effective date $70,000 worth of stock and pay a license fee of $30,000.The Company has a five year right to exercise the option for a commercial medical license or the commercial textile license.The fee for the first license is a $289,000 and shares equivalent in value to $675,000.The fee for a second commercial license is $75,000 and shares equivalent in value to $175,000.All payments are non-refundable. On April 18, 2011, the Company issued 1,029,412 shares of stock with a fair value of $70,000 based on the average trading price over a 30 day period. On September 30, 2011 the Company entered into an addendum to an agreement with a consultant, superseding previous agreements, to provide research and development for a term of four years. Pursuant to the terms of the agreement, the Company will issue 3,000,000 shares of the Company’s common stock and replaces any stock currently owed to the consultant pursuant to consulting fee provisions of prior agreements.Additionally the Company will issue one million shares of the Company’s common stock per year as a consulting fee on the annual anniversary of this agreement or at the Company’s option, pay an annual consulting fee of $100,000.As of September 30, 2011, the fair value of the Company’s shares of common stock was $0.10 per share and the Company owed the consultant $130,000.Accordingly, the Company has recorded an additional liability to the consultant of $170,000 as of September 30, 2011. For the year ended December 31, 2012 the Company issued 4,000,000 shares with a fair value of $340,000 to a consultant for research and development services provided in the past. (E)Operating Lease Agreement On April 1, 2012 the Company executed a one-year non-cancelable operating lease for its corporate office space. The lease began on April 1, 2012 and expired on March 31, 2013.Total base rent due during the term of the lease is $12,000. Rent expense for the six months ended June 30, 2013 is 6,640. F-26 KRAIG BIOCRAFT LABORATORIES, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO CONDENSED FINANCIAL STATEMENTS AS OF JUNE 30, 2013 (UNAUDITED) NOTE10RELATED PARTY TRANSACTIONS On October 6, 2006 the Company received $10,000 from a principal stockholder.Pursuant to the terms of the loan, the advance bears interest at 12%, is unsecured and matured on May 1, 2007. At June 30, 2011 the Company recorded interest expense and related accrued interest payable of $776.As of June 30, 2011, the loan principal was repaid in full. On December 26, 2006, the Company entered into an addendum to the intellectual property transfer agreement with an officer.In consideration of the Company issuing either 200,000 preferred shares with the following preferences; no dividends and voting rights equal to 100 common shares per share of preferred stock or the payment of $120,000, the officer agreed to terminate the royalty payments due under the agreement and give title to the exclusive license for the non protective apparel use of the intellectual property to the Company.On the date of the agreement, the Company did not have any preferred stock authorized with the required preferences.In accordance with In accordance with FASB Accounting Standards Codification No. 480, Distinguishing Liabilities from Equity, the Company determined that the present value of the payment of $120,000 that was due on December 26, 2007, the one year anniversary of the addendum, should be recorded as an accrued expense until such time as the Company has the ability to assert that it has preferred shares authorized.As of March 31, 2010, the Company has recorded $120,000 in royalty agreement payable- related party.On December 21, 2007 the officer extended the due date to July 30, 2008.On May 30, 2008 the officer extended the due date to March 31, 2009.On October 10, 2008, the officer extended the due date to the earlier of (a) March 30, 2010 or (b) upon demand by the officer.On March 30, 2010, the officer extended the due date to the earlier of (a) March 30, 2010 or (b) upon demand by the officer.On September 8, 2009, a payment of $15,000 was paid to the officer. On October 19, 2009 and December 1, 2009, $10,000 was paid to the officer respectfully.An additional payment of $10,000 was made on January 15, 2010.During the quarter ending September 30, 2010 an additional payment of $8,000 was made. During the year ended December 31, 2012 an additional payment of $1,000 was made. As of June 30, 2013, the outstanding balance is $66,000. Additionally, the accrued expenses are accruing 7% interest per year.As of June 30, 2013 the Company recorded interest expense and related accrued interest payable of $1,005(See Note 9(C)). As of June 30, 2013, the Company owes $634,732 in accrued salary to principal stockholder.On September, 2010, the Company entered into an addendum to the employment agreement whereby all but $250,000 of unpaid back salary will be forgiven by the principal stockholder.Also, the interest rate was reduced to 3% per year.In exchange the Company will issue 10,000,000 preferred shares to the principal stockholder no later than September 30, 2011, that date was extended by mutual agreement to December 31, 2012.The agreement was subsequently extended to October 31, 2013.As of June 30, 2011, no accrued salary has been converted to Class “A” Common Stock.On November 10, 2010, the Company entered into an addendum to the employment agreement, effective January 1, 2011 through the December 31, 2015.The term of the agreement is a five year period at an annual salary of $210,000.There is a 6% annual increase.The employee is also to receive a 20% bonsus based on the annual based salary.Any stock, stock options bonuses have to be approved by the board of directors (See Note 8(A)). On February 25, 2013 the Company received $150,000 from a principal stockholder.Pursuant to the terms of the loan, the advance bears interest at 3%, is unsecured and due on demand. At June 30, 2013 the Company recorded interest expense and related accrued interest payable of $1,543. F-27 KRAIG BIOCRAFT LABORATORIES, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO CONDENSED FINANCIAL STATEMENTS AS OF JUNE 30, 2013 (UNAUDITED) NOTE 11SUBSEQUENT EVENTS Management has evaluated subsequent events through August 19, 2013, the date on which the financial statements were available to be issued. On July 11, 2013 the Company issued 1,760,563 shares of common stock for $100,000 ($0.06/share). On July 25, 2013 the Company issued 1,760,563 shares of common stock for $100,000 ($0.06/share). On July 18, 2013, the Company issued 9,857,142 shares in connection with the cashless exercise of the 10,000,000 warrants (See Note8(D)). On July 22, 2013, the Company entered into an agreement with a consultant to provide investor relations services in exchange for a warrant for 10,000,000 common shares at $.001 with a cashless provision and a five year term. The value of the services was $10,000, which approximated fair value.The agreement will remain in effect until July 23, 2013. F-27 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Caution Regarding Forward-Looking Information Certain statements contained herein, including, without limitation, statements containing the words “believes,” “anticipates,” “expects,” “plan” and words of similar import, constitute forward-looking statements. Such forward-looking statements involve known and unknown risks, uncertainties and other factors that may cause the actual results, performance or achievements of the Company, or industry results, to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. Such factors include, among others, the following: international, national and local general economic and market conditions: demographic changes; the ability of the Company to sustain, manage or forecast its growth; the ability of the Company to successfully make and integrate acquisitions; raw material costs and availability; new product development and introduction; existing government regulations and changes in, or the failure to comply with, government regulations; adverse publicity; competition; the loss of significant customers or suppliers; fluctuations and difficulty in forecasting operating results; changes in business strategy or development plans; business disruptions; the ability to attract and retain qualified personnel; the ability to develop technology and products; changes in technology and the development of technology and intellectual property by competitors; the ability to protect technology and develop intellectual property; and other factors referenced in this and previous filings. Given these uncertainties, readers of this filing and investors are cautioned not to place undue reliance on such forward-looking statements. Plan of Operations During the next twelve months, we expect to take the following steps in connection with the further development of our business and the implementation of our plan of operations: » We expect to spend approximately $120,000 per quarter through March 2014 on collaborative research and development of high strength polymers at the University of Notre Dame. We believe that this research is important to our product development. If our financing will allow, management will give strong consideration to accelerating the pace of spending on research and development within the University of Notre Dame’s laboratories. » We expect to spend approximately $13,700 on collaborative research and development of high strength polymers and spider silk protein at the University of Wyoming over the next twelve months. This level of research spending at the university is also a requirement of our licensing agreement with the university. If our financing will allow, management will give strong consideration to accelerating the pace of spending on research and development within the University of Wyoming’s laboratories. » We will actively consider pursuing collaborative research opportunities with other university laboratories in the area of high strength polymers. If our financing will allow, management will give strong consideration to increasing the depth of our research to include polymer production technologies that are closely related to our core research » We will consider buying an established revenue producing company which is operating in the textile arena, in order to broaden our financial base and facilitate the commercialization of our products. We expect to use a combination of stock and cash for any such purchase. » We will also actively consider pursuing collaborative research opportunities with both private and university laboratories in areas of research which overlap the company’s existing research and development. One such potential area for collaborative research which the company is considering is protein expression platforms. If our financing will allow, management will give strong consideration to increasing the breadth of our research to include protein expression platform technologies. » We plan to actively pursue collaborative product testing, manufacturing and marketing opportunities with companies in the textile industry. » We plan to actively pursue collaborative commercialization, marketing and manufacturing opportunities with companies in the textile and material sectors for the fibers we developed and for any new polymers that we create in 2013. » We plan to actively pursue the development of commercial scale production of our recombinant materials including Monster SilkTM. 3 Back to Table of Contents Limited Operating History We have not previously demonstrated that we will be able to expand our business through an increased investment in our research and development efforts. We cannot guarantee that the research and development efforts described in this filing will be successful. Our business is subject to risks inherent in growing an enterprise, including limited capital resources, risks inherent in the research and development process and possible rejection of our products in development. If financing is not available on satisfactory terms, we may be unable to continue expanding our operations. Equity financing will result in a dilution to existing shareholders. Results of Operations Three and Six Months ended June 30, 2013 and 2012. Revenue for the three and six months ended June 30, 2012 was $0.This compares to $0 in revenue for the three and six month period which ended June 30, 2012.Operating expenses for the three and six months ended June 30, 2013 were $285,599 and $544,237, respectively.This compares to operating expenses for the three and six months ended June 30, 2012 of $501,827 and $624,867, respectively. The primary reason for the decrease was a decrease in general and administrative expenses.Research and development expenses for the three and six months ended June 30, 2013 were $164,765 and $320,050, respectively, as compared to research and development expenses for the three and six months ended June 30, 2012 of $210,000 and $210,000, respectively.In addition, we had the following expenses during the three and six month periods which ended June 30, 2013: general and administrative $33,330 and $60,827, respectively, professional fees $28,605and $45,472, respectively, officer’s salary $58,899 and $117,888, respectively and public relations $0 and $0, respectively.This compares to the following expenses during the three and six month periods which ended June 30, 2012: general and administrative $230,176 and $275,969, respectively, professional fees $11,651and $33,248, respectively, officer’s salary $50,000 and $105,650, respectively and public relations $0 and $0, respectively. Capital Resources and Liquidity As of June 30, 2013 we had $123,751 in cash compared to $253,885 as of June 30, 2012. We believe we can not satisfy our cash requirements for the next twelve months with our current cash. Completion of our plan of operation is subject to attaining adequate financing. We cannot assure investors that adequate financing will be available. In the absence of such financing, we may be unable to proceed with our plan of operations. We anticipate that our operational, and general & administrative expenses for the next 12 months will total approximately $1,200,000. We do not anticipate the purchase or sale of any significant equipment. We also do not expect any significant additions to the number of employees. The foregoing represents our best estimate of our cash needs based on current planning and business conditions. The exact allocation, purposes and timing of any monies raised in subsequent private financings may vary significantly depending upon the exact amount of funds raised and our progress with the execution of our business plan. In the event we are not successful in obtaining financing, we may not be able to proceed with our business plan for the commercialization of our products and further research and development of new products. We anticipate that we will incur operating losses in the foreseeable future. Therefore, our auditors have raised substantial doubt about our ability to continue as a going concern. Critical Accounting Policies Our financial statements and related public financial information are based on the application of accounting principles generally accepted in the United States (“GAAP”). GAAP requires the use of estimates; assumptions, judgments and subjective interpretations of accounting principles that have an impact on the assets, liabilities, revenue and expense amounts reported. These estimates can also affect supplemental information contained in our external disclosures including information regarding contingencies, risk and financial condition. We believe our use of estimates and underlying accounting assumptions adhere to GAAP and are consistently and conservatively applied. We base our estimates on historical experience and on various other assumptions that we believe to be reasonable under the circumstances. Actual results may differ materially from these estimates under different assumptions or conditions. We continue to monitor significant estimates made during the preparation of our financial statements. 4 Back to Table of Contents Our significant accounting policies are summarized in Note 1 of our financial statements. While all these significant accounting policies impact its financial condition and results of operations, we view certain of these policies as critical. Policies determined to be critical are those policies that have the most significant impact on our financial statements and require management to use a greater degree of judgment and estimates. Actual results may differ from those estimates. Our management believes that given current facts and circumstances, it is unlikely that applying any other reasonable judgments or estimate methodologies would cause effect on our results of operations, financial position or liquidity for the periods presented in this report. Recent Accounting Pronouncements In May 2011, the FASB issued ASU No. 2011-04, "Fair Value Measurement: Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS" ("ASU 2011-04"). ASU 2011-04 defines fair value, clarifies a framework to measure fair value, and requires specific disclosures of fair value measurements. The guidance will be effective for interim and annual reporting periods beginning after January 1, 2012 and is required to be applied retrospectively. The Company does not believe the adoption of ASU 2011-04 will have a material impact on its financial statements. Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements, financings, or other relationships with unconsolidated entities or other persons, also known as “special purpose entities” (SPEs). ITEM 4. CONTROLS AND PROCEDURES Disclosure Controls and Procedures. The Securities and Exchange Commission defines the term “disclosure controls and procedures” to mean controls and other procedures of an issuer that are designed to ensure that information required to be disclosed in the reports that it files or submits under the Securities Exchange Act of 1934 is recorded, processed, summarized and reported, within the time periods specified in the Securities and Exchange Commission’s rules and forms. Disclosure controls and procedures include, without limitation, controls and procedures designed to ensure that information required to be disclosed by an issuer in the reports that it files or submits under the Securities Exchange Act of 1934 is accumulated and communicated to the issuer’s management, including its principal executive and principal financial officers, or persons performing similar functions, as appropriate to allow timely decisions regarding required disclosure. The Company maintains such a system of controls and procedures in an effort to ensure that all information which it is required to disclose in the reports it files under the Securities Exchange Act of 1934 is recorded, processed, summarized and reported within the time periods specified under the SEC's rules and forms and that information required to be disclosed is accumulated and communicated to principal executive and principal financial officers to allow timely decisions regarding disclosure. The Company carried out an evaluation, under the supervision and with the participation of the Company’s management, including the Company’s Chief Executive Officer (“CEO”) and Chief Financial Officer (“CFO”) (the Company’s principal financial and accounting officer), of the effectiveness of the Company’s disclosure controls and procedures as of the end of the period covered by this report. Based upon that evaluation, the Company’s CEO and CFO concluded that the Company’s disclosure controls and procedures are not effective. 5 Back to Table of Contents Changes in Internal Control over Financial Reporting. In order to rectify our ineffective disclosure controls and procedures, we are developing a plan to ensure that all information will be recorded, processed, summarized and reported accurately, and as of the date of this report, we have taken the following steps to address the above-referenced material weaknesses in our internal control over financial reporting: 1. We will continue to educate our management personnel to comply with the disclosure requirements of Securities Exchange Act of 1934 and Regulation S-K; and 2. We will increase management oversight of accounting and reporting functions in the future. 6 Back to Table of Contents PART II - OTHER INFORMATION ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS On November 21, 2012, the Company issued warrants to purchase 10,000,000 shares of common stock to a consultant. On July 11, 2013, the Company issued 1,760,563 shares of common stock for $100,000 ($0.06/share). On July 18, 2013, the Company issued 9,857,142 shares of common stock upon exercise of warrants. On July 22, 2013, the Company issued warrants to purchase 10,000,000 shares of common stock to a consultant. On July 25, 2013 the Company issued 1,760,563 shares of common stock for $100,000 ($0.06/share). The foregoing issuances of the shares were effectuated pursuant to the exemption from the registration requirements of the Securities Act of 1933, as amended (the “Securities Act”), provided by Section 4(2) of the Securities Act and/or Regulation D promulgated thereunder. ITEM 5. OTHER INFORMATION On July 22, 2013, the Company entered into an agreement with a consultant to provide investor relations services in exchange for a warrant to purchase 10,000,000 shares of common stock at an exercise price of $.001 per share with a cashless provision and a five year term. The agreement will remain in effect until January 1, 2014. ITEM 6. EXHIBITS (a) Exhibits Certifications by the Chief Executive Officer and Chief Financial Officer pursuant to Rule 13a-14(a) or 15d-14(a) under the Securities Exchange Act of 1934, as amended, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certifications by the Chief Executive Officer and Chief Financial Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 101.INS XBRL Instance Document. 101.SCH XBRL Schema Document 101.CAL XBRL Calculation Linkbase Document 101.DEF XBRL Definition Linkbase Document 101.LAB XBRL Label Linkbase Document 101.PRE XBRL Presentation Linkbase Document 7 Back to Table of Contents SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. KRAIG BIOCRAFT LABORATORIES, INC. Date: December 31 , 2013 By: /s/ Kim Thompson Kim Thompson, Chief Executive Officer and Chief Financial Officer 8
